DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/3/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden as they are classified in the same area and would have the same search strategy.  This is not found persuasive because the apparatus requires elements not in any of the method claims, namely the heat sink having tiles flexibly joined together.  This is not required by the method and would require a different search strategy.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 9, 11, 13, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17-19 of copending Application No. 16/532,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘938 teaches forming a weld interface between two fiber reinforced thermoplastics, flexing a heat sink onto the surface of the first thermoplastic  and inductively heating the interface with the induction coil.  While reference does not disclose placing the heat sink between the thermoplastic and the coil, it does disclose it is placed adjacent the coil.  There are only three possible locations for them to be adjacent, the coil is next to, above or below the heat sink and thus they are obvious alternatives in the art.

Regarding claim 3, see claim 17.
Regarding claim 5, see claim 19.
Regarding claim 9, see claim 18.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time of filing that flexing the heat sink would conform it to the surface of the thermoplastic since it is flexible.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time of filing to move the induction coil along the weld interface or the move the weld interface since this would allow formation of a long weld without requiring a very long apparatus, thus reducing costs.
Regarding claim 27, while the claims of ‘938 do not disclose compressing the thermoplastics together, this is extremely well-known and conventional in the bonding arts and would have been obvious for this reason.
Claims 1, 2, 6, 10, 11, 13, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 of copending Application No. 16/532,941.(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘941 teaches heating a weld interface of two fiber reinforced thermoplastics(which would require aligning the areas to be welded), flexing a heat sink onto the surface of the first thermoplastic, and inductively heating the interface.  While reference does not disclose placing the heat sink between the thermoplastic and the coil, it does disclose it is placed on the surface of the thermoplastic, which would naturally place it between the induction device and the thermoplastic.  While the claims do not disclose the induction is provided by a coil, it is well-known and conventional to apply induction via a coil, and it would have been obvious for this reason.
Regarding claim 2, a heat sink would naturally be thermally conductive. One in the art would understand that the heat sink would be electrically non-conductive since if it were electrically conductive, it would be heated by the induction coil and would not work to cool the weld interface.
Regarding claim 6, see claim 6.
Regarding claim 10, the second heat sink of claim 6 is a cooling unit as the purpose of a heat sink is to keep the layer cool.
Regarding claim 11, see claim 13.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time of filing to move the induction coil along the weld interface or the move the weld interface since this would allow formation of a long weld without requiring a very long apparatus, thus reducing costs.
Regarding claim 27, while the claims of ‘941 do not disclose compressing the thermoplastics together, this is extremely well-known and conventional in the bonding arts and would have been obvious for this reason.
Claims 4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/532,941 in view of 16/532,946. ‘941’s claims do not disclose inserting the thermoplastics into a vacuum bag.  ‘946 claims a method of induction heating  wherein the thermoplastics are placed in a vacuum bag and compressed.  It would have been obvious to one of ordinary skill in the art at the time of filing to place the thermoplastics and heat sinks in a vacuum bag and compress them since it is well-known and conventional to compress materials to join them and since it is well-known and conventional to compress fiber reinforced layers to remove voids.
This is a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Border(US Patent 4,992,133).
Border discloses a method of joining two fiber reinforced thermoplastics(Col. 1, ll. 13-21) by placing a flexible heat sink(57; Col. 5, ll. 15-20) above the weld interface which compresses the interface and dissipates heat and heating the interface with an induction coil.(Col. 2, ll. 51-57)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the prior art of record does not teach or clearly suggest inserting two thermoplastics and two heat sinks on either side of a joint into a vacuum bag and filling that bag with an inert gas.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746